Citation Nr: 1539882	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-28 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to the Veteran's service-connected disabilities and/or to include as secondary to depression.

2.  Entitlement to an initial evaluation in excess of 20 percent for limitation of motion of the left ankle, associated with residuals of a right fibular fracture (left ankle disability).

3.  Entitlement to an increased evaluation for postconcussion syndrome with post traumatic migraine and memory deficits, currently evaluated as 50 percent disabling (postconcussion syndrome). 

4.  Entitlement to an increased evaluation for degenerative disc disease of the lumbosacral spine with nerve root compression and neuropathy on the right associated with degenerative joint disease of the right knee with baker's cyst, currently evaluated as 60 percent disabling (lumbosacral spine disability).

5.  Entitlement to an increased evaluation for osteoarthritis of the left knee associated with residuals of a right fibula fracture, currently evaluated as 10 percent disabling (left knee disability).  

6.  Entitlement to an increased evaluation for degenerative joint disease right knee with baker's cyst associated with residuals of a right fibula fracture, currently evaluated as 20 percent disabling (right knee disability).

7.  Entitlement to an initial increased evaluation for hammertoes of the right foot associated with degenerative disc of lumbosacral spine with nerve root compression and neuropathy on the right, currently evaluated as 10 percent disabling (right foot hammertoes). 

8.  Entitlement to an increased evaluation for residuals of a fracture of the right fibula, currently evaluated as 20 percent disabling (right fibula fracture).

9.  Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1955 to July 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and February 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran's heart disorder claim was previously remanded by the Board in April 2014 and January 2015 for additional development.

This appeal was processed using Virtual VA and the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The issues of entitlement to service connection for a dental disorder and entitlement to service connection for depression are once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The Board notes that these issued were referred to the AOJ in its April 2014 remand.  The claims were acknowledged by the AOJ in an October 2015 internal memorandum, however, they have not been adjudicated.  Additionally, as will be discussed in further detail below, the Veteran and his representative have raised the issue of depression both as a separate claim, and as an issue that is intertwined with the Veteran's claim for a heart disorder.  As such, adjudication of this issue is necessary before the Board may provide a decision regarding the Veteran's heart disorder claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In an August 2015 Brief, the Veteran's service representative raised the issue of depression as an issue that is intertwined with the Veteran's claim for a heart disorder.  The Veteran's representative specifically requested that the Veteran's heart disorder claim be evaluated as secondary to depression.  Issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The issue of depression was previously raised by the Veteran as an individual claim, but this claim has not yet been adjudicated.  The Board finds that due to the Veteran's new contention that his heart disorder may be the result of his depression, the adjudication of the depression issue is necessary before the Board may provide a decision regarding the Veteran's claims on appeal.  This is especially true as the Veteran raised a claim for service connection for depression in 2009. 

Regarding the Veteran's claims for entitlement to an increased evaluation for a left ankle disability, postconcussion syndrome, a lumbar spine disability, a left knee disability, a right knee disability, a right fibula fracture, and right foot hammertoes and a claim for entitlement to service connection for carpal tunnel syndrome, remand is required to provide the Veteran with a statement of the case (SOC).  These issues were addressed in an April 2009 rating decision.  In July 2009, the Veteran filed a notice of disagreement regarding these issues.  The RO sent a notice letter to the Veteran in August 2009, stating that it was working on these issues.  In a 2014 remand, the Board indicated that there were outstanding issues, however, recognized that the RO indicated that those issues were being processed and thus did not remand for an SOC.  The Board notes however, that no SOC has yet been issued addressing these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, remand is required.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include depression.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

4.  After the above development has been completed, to include adjudication of the Veteran's depression claim as indicated above, and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature  and etiology of any heart disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine as to whether it is at least as likely as not that any diagnosed heart disorder is causally or etiologically related to the Veteran's military service.  

Second, the examiner must provide an opinion regarding whether any diagnosed heart disorder is at least as likely as not caused or aggravated by the Veteran's service-connected disorders together.  

In his or her opinions, the examiner is asked to specifically address the Veteran's claims that (a) the cumulative impact of his service-connected disorders caused or aggravated his heart disorders (b) that his inability to properly exercise as a result of his service-connected disorders caused or aggravated his heart disorders and (c) that stress and/or depression caused or aggravated his heart disorders.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Issue an SOC addressing the claims for entitlement to an increased evaluation for a left ankle disability, a right fibular fracture, postconcussion syndrome, a lumbosacral spine disability, a right knee disability, a left knee disability, right foot hammertoes and the claim for entitlement to service connection for carpal tunnel syndrome.  These issues should not be certified to the Board unless a sufficient substantive appeal is submitted.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






